                    IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 IN RE:                                          §
                                                 §     CHAPTER 7
 ORLY GENGER,                                    §
                                                 §     CASE NO. 19-10926-TMD
        Debtor.                                  §

                       OBJECTIONS TO DEBTOR’S EXEMPTIONS

            THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO
                              YOUR INTERESTS.

            IF NO TIMELY RESPONSE IS FILED WITHIN 21 DAYS FROM THE
             DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE
                    GRANTED WITHOUT A HEARING BEING HELD.

   A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.


TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW D&K GP LLC (“D&K”), a creditor and party in interest in the above-

captioned bankruptcy case, and hereby files his Objections to Debtor’s Exemptions (the

“Objections”), and would show the Court as follows:

                                          I.
                                PRELIMINARY STATEMENT

       1.      This claim to this exemption of the multi-million dollar Austin Condo (and the

suggestion that it would be too costly to obtain an opinion of fair market value) is as contrived as

this Chapter 7 case. The bad faith conduct of the multi-millionaires husband and Debtor-wife has

already been the subject of extensive criticism of both Southern District of New York and Western

District of Texas federal courts. The most recent criticism of their “fast and lose” conduct comes

from Magistrate Judge Austin of this District Court, in dealing with a motion brought by the

Debtor’s (non-estranged) husband, who claims to be an owner of 50% of the exemption claimed,


                                              Page 1
seeking to quash a subpoena. The issue of their residency was at issue and in ordering the matter

transferred to the Southern District of New York, Judge Austin made the following relevant

finding:

              [Eric] Herschmann and [Orly] Genger, as owners of multiple residences,
              have used this fact to their legal advantage by claiming to reside in
              whichever location most suits their legal needs at the time.

See Genger v. Genger, Civil Action No.: 1:19-mc-00366-LY (W.D. Tex.), Docket No. 11 (p. 5

of 6).

         2.    As noticed by Judge Austin, the Debtor has repeatedly claimed in other courts that

she is a resident of the country of Israel, with no intention to move back to the United States, but

now what “most suits their legal needs” is to change that story and decide that Austin, Texas will

be her residence, notwithstanding the fact that the Debtor has been in Israel almost continuously

before and since filing of the bankruptcy and only a few hours before the filing of this bankruptcy,

the Debtor described herself, again, her domiciled in Israel in her brief for en banc review to the

Second Circuit Court of Appeals.

         3.    D&K asserts that this is not the homestead of Orly or her husband under Texas law

or the true facts, just as the conveyance of lien rights in this “homestead” by this Debtor to her

husband recently was solely intended to be “belt and suspenders” to this phony homestead claim.

The lien to her husband is just as phony.

                                            II.
                                 JURISDICTION AND VENUE

         4.    D&K has filed and joined in the pending Motion to Dismiss this Chapter 7 case

(Dkt. No. 124). To the extent that this Court determines to hear this Chapter 7 case, the Court has

jurisdiction to consider these Objections and the relief requested herein under 28 U.S.C. §§ 157

and 1334 as a core proceeding.



                                              Page 2
         5.       D&K has filed and joined in the pending for alternative to the Motion to Dismiss

this Chapter 7, seeking to transfer venue of this case to the Southern District of New York. Venue

is not proper in the Western District of Texas.

                                                III.
                                          BACKGROUND FACTS

         6.       The applicant D&K is a creditor and party in interest in this case which was filed

on July 12, 2019 (the “Petition Date”).

         7.       This is a Chapter 7 case of a wealthy, misguided, or intentionally deceptive Debtor,

after having paid her Chapter 7 lawyer $75,000.00 in legal fees (including a $20,000.00 retainer)

to advise on and file this bankruptcy.

         8.       On August 8, 2019, the Debtor filed her Schedules of Assets and Liabilities and

Statement of Financial Affairs (the “Schedules”) [Dkt. No. 20] accompanied by a list of

disclaimers such that the Debtor disclaimed any accuracy of the information set out in those filings

and disclaimed that the filings were made under penalty of perjury. See, “Global Notes,

Methodology and Specific Disclosures Regarding the Debtor’s Schedules”.1

         9.       The need for disclaiming the accuracy is clear throughout the Schedules, including

that portion where the Debtor claimed exemptions under the laws of the State of Texas.2 The


1
         Begin with the “Introduction” that is a 3 page-single-spaced disclaimer of the accuracy of the disclosures and
the purported lack of knowledge of the Debtor in completing and filing her Schedules and Statement of Affairs. This
is a remarkable attempt to modify the “penalty of perjury” obligation upon execution by a Debtor of her schedules
and statements.1 As an example:
         Although the Debtor has made reasonable efforts to ensure the accuracy and completeness of such
         financial information, inadvertent errors or omissions, as well as the discovery of conflicting,
         revised or subsequent information, may cause a material change to the Schedules and Statement.
         Thus, the Debtor is unable to warrant or represent the Schedules and Statement are without
         inadvertent errors, omissions or inaccuracies. … Notwithstanding the foregoing, the Debtor shall
         not be required to update, amend or supplement the Schedules and Statement, but reserves the
         right to do so.
After claiming “reasonable” effort to ensure accuracy, the Debtor disclaims her clear obligation to “update, amend or
supplement the Schedules and Statement …” with accurate information even when it is discovered and known to exist.
2
         Regarding the $3+ million condominium located in the “W Hotel” downtown Austin, the disclaimers state
that “Debtor owns an undivided interest in a condominium property with her non-filing spouse which was granted by


                                                       Page 3
Schedules disclose almost nothing about the true history of the denuding of well over $32 million

in Debtor’s assets to her father, his insiders, and her husband and his insider law firm and law

partners.3 The Schedules of assets do not even mention $15 million in assets that the Debtor has

in escrow in her husband’s law firm, held in the name of one of her husband’s law partners.

         10.      Among other things, in her Schedules Debtor makes exemptions claims to a

valuable piece of improved real property known as the Penthouse of the “W Hotel” in downtown

Austin, located at 210 Lavaca St., Unit 1903, Austin, Texas 78701. The Debtor owns a one-half

undivided co-tenancy interest (the “Condominium”) and a piece of art identified as the Alfredo

Jaar (chilean born 1956) Searching for Gramsci, 2004 inkjet print with silkscreen text on paper,

22 x 30 in (55.9 x 76.2 cm) (the “Alfredo Jaar Print”) [see Schedules at Schedule C].

        11.       Debtor claims the Condominium under Texas’ homestead exemptions and provides



gift….” This intentionally vague reference is not only intended to confuse, but when followed by a reference that the
ownership rights (“but has no parking rights or other contractual rights with respect to that property”) makes clear that
the Debtor does not want to talk about the actual purchase price. This intentionally vague statement suggesting that
valuation of her asset is not possible defies logic and good faith [See, “Specific Disclosures” 2nd ¶ pg. 4].
3
         The Disclaimers continue:

          •          Regarding her assets, the Debtor suggests that “… the Debtor may not have identified and/or set
forth all of her (filed or potential) causes of action against third parties as assets in her Schedules and Statement” (who
else would know what the Debtor’s purported claims are, if not the Debtor?) then claims that “[t]he Debtor reserves
all of her rights with respect to any causes of action against third parties” presumably even the undisclosed one,
notwithstanding the fact that “the Debtor” no longer owns any of these causes of action, disclosed or not, all belong
to the estate. [See, “Causes of Action” pg. 3].

          •        Remarkably, this same suggestion is also referenced by the Debtor as to the obligations to honestly
complete Schedule A/B, first, when the debtor claims “Debtor has identified claims that third parties, in various
litigation, may have suggested that she owns (and which Debtor does not agree exist)” which apparently the Debtor
is not intending to disclose (at least voluntarily). Without the detailed history the Court and parties in interest would
have no idea to what this disclaimer refers. However, with this Debtors history disclosed, this reference is to the $32
million in fraudulent transfer the Debtor made.

          •        Next the Debtor claims that (although she lives off the funds and cash of her multi-millionaire
husband) and, according to the Debtor although “Schedules I and J request information on the Debtor’s non-filing
spouse’s financial assets and income… [s]uch information is not available to the Debtor, and is, accordingly not
listed.” The Schedules do not “request” any information – they “requires” full, honest, and truthful disclosures. These
answers to the questions are not optional, or at the pleasure of a debtor. The Debtor simply refuses to disclose the
information, all of which is “available” to the Debtor. [See, “Specific Disclosures” 1st ¶ pg. 4]. Incredibly, the trustee
even proposed to retain this same husband/lawyer who holds such non-disclosed information.


                                                         Page 4
a value for the Condominium of $2,466,974.00. D&K believes the Condominium’s true value is

in excess of $3.5 million.4

       12.      Based upon the publicly available deed records, Dalia believes that Debtor obtained

her interest in the Condominium on or about October 27, 2016 (the “Condominium Transfer

Date”). There were roughly 988 days between the Condominium Transfer Date and the Petition

Date. Pursuant to 11 U.S.C. §522(p), Debtor’s claim of exemption in the Condominium, even if

allowed, may not exceed the sum of $170,350.00 because Debtor’s interest in the Condominium

was acquired within the 1,215 days before the filing of the bankruptcy petition.

       13.      Debtor claims the Alfredo Jaar Print as an exempt home furnishing. With respect

to the Alfredo Jaar Print, Debtor identifies it in her Schedules as a collectible. Dalia submits that

the Alfredo Jaar Print does not qualify as a “home furnishing” for purposes of the claimed

exemption. Accordingly, Debtor’s claimed exemption in the Alfredo Jaar Print is improper and



4
       See, https://www.realtor.com/realestateandhomes-detail/210-Lavaca-St-Apt-
1903_Austin_TX_78701_M85796-44916




                                                  Page 5
must be disallowed.

       14.      Furthermore, due in part to the lack of specificity in the Schedules and in part to

having received information from a third-party that suggests that the Debtor has not adequately

disclosed all of her assets, D&K makes a general objection to the Debtor’s valuations of her

personal property identified at Lines 6, 7, 8, 11, and 12 of the Schedules and alleges that the values

might exceed the relevant statutory caps. Accordingly, D&K seeks to obtain an independent

appraisal of those items.

                                         IV.
                              ARGUMENTS AND AUTHORITIES

       15.      This false claim to a homestead, and intentional vagueness as to valuations,

demonstrate repeatedly the bad faith filing of this case. Making false homestead claims, even were

the remainder of the schedules not materially false (as they in fact are) is sufficient to bar discharge

in addition to disallowing the homestead claim [See, e.g. Capital One Equip. Fin. Corp. v. Singh

(In re Singh), 585 B.R. 330 (Bankr. E.D.N.Y. 2018)] or sufficient to support dismissal of a case

with prejudice. See, e.g. In re Lehr, 479 B.R. 90 (Bankr. N.D. Cal. 2012).

       16.      Further, it is clear that the Debtor anticipated loss of the homestead exemption, so

the Debtor knowingly transferred her interest by granting a lien on this claimed “exempt” property,

not for the purchase price or improvements, but only to protect the property from the judgment

liens filed and to be filed by the Debtor’s true judgment creditor. This transfer of a lien over the

Debtor’s property to her husband, is nothing more than an insider preference (if any debt actually

existed, which D&K argues it does not) and/or an actual fraudulent transfer in keeping with this

Debtor’s intentional denuding of her estate for the purposes of filing a Title 11 case. See, In re

Kucharek, 79 B.R. 393, 394 (Bankr. E.D. Wis. 1987) (a transfer of homestead to an insider six

months before bankruptcy, for no consideration, is both an insider preference “…as well as a



                                                Page 6
fraudulent transfer made with intent to hinder, delay and defraud creditors.”).

         17.       This Court should not reward such blatant hypocrisy and fraudulent conduct. The

Debtor’s exemption should be denied, the false or fraudulent lien should be set aside, the asset

treated as property of the estate, valued and ordered sold in its entirety.5 See, e.g. Hill v. Herring

(In re Herring), 550 B.R. 119, 126 (Bankr. S.D. Tex. 2016) (Debtor’s transfer of homestead to her

mother for no consideration is an insider fraudulent transfer).

         WHEREFORE PREMISES CONSIDERED, D&K GP LLC prays that Debtor’s claimed

exemption in the Condominium be disallowed or alternatively, limited to the statutory cap, to the

Alfredo Jaar Print be disallowed, and that her personal property exemptions be limited to the

relevant statutory caps, and for such other and further relief to which she may be entitled.

Dated:      October 21, 2019

                                                       Respectfully submitted,

                                                         /s/ Shelby A. Jordan
                                                       Shelby A. Jordan
                                                       Texas Bar No. 11016700
                                                       JORDAN HOLZER & ORTIZ, P.C.
                                                       500 N. Shoreline Blvd., Suite 900
                                                       Corpus Christi, Texas 78401
                                                       Telephone: (361) 884-5678
                                                       Facsimile: (361) 888-5555
                                                       sjordan@jhwclaw.com
                                                       ATTORNEYS FOR D&K GP LLC




5
         See, Bankruptcy Code §363(h)(2), (3). As an example particularly relevant to this case is In re Gauthreaux,
206 B.R. 502 (Bankr. N.D. Ill. 1997), stating that "it is generally accepted that sale of a bankruptcy estate's undivided
one-half interest will generate substantially less than the sale of the entire property interest free of each owner's interest
because of the chilling effect the sale of such a limited interest has on prospective purchasers of the property, especially
when the co-owner could continue to live on the property as is the case here." The court took judicial notice of this
fact under Federal Rule of Evidence 201.




                                                          Page 7
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certified that a true and correct copy of the foregoing instrument
has been served on this 21st day of October 2019 upon the parties listed in the attached service list
and via ECF notification.


                                              /s/ Shelby A. Jordan
                                              Shelby A. Jordan




                                               Page 8
Via ECF                             Via ECF                                   Via ECF
United States Trustee – AU12        Eric Herschmann                           The Orly Genger 1993 Trust
                                    c/o Raymond Battaglia                     c/o Jay Ong
United States Trustee
                                    66 Granburg Circle                        Munsch Hardt Kopf & Harr PC
903 San Jacinto Blvd., Suite 230
                                    San Antonio, TX 78218-3010                303 Colorado Street, #2600
Austin, Texas 78701                                                           Austin, Texas 78701
Via ECF                             Via ECF                                   Via ECF
Arie Genger                         Sagi Genger                               SureTec Insurance Co.
c/o Deborah D. Williamson           c/o Sabrina Streusand & TPR Investment    c/o Ryan Brent DeLaune
Dykema Gossett PLLC                 Streusand, Landon, Ozburn & Lemmon, LLP   Clark Hill Strasburger
112 East Pecan St., Suite 1800      1801 S. MoPac Expressway, Suite 320       901 Main Street, Suite 6000
San Antonio, TX 78205               Austin, Texas 78746                       Dallas, Texas 75202
Via ECF                             Via ECF                                   Via ECF
c/o Trustee Ron Satija              Eric J. Taube                             Ron Satija
Brian Talbot Cumings
                                    Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
Graves, Dougherty, Hearon & Moody
                                    100 Congress Ave, Suite 1800              Austin, TX 78766-7208
401 Congress Avenue, Suite 2700
                                    Austin, Texas 78701
Austin, Texas 78701
Via ECF                             Via ECF                                   Via ECF
Arie Genger                                                                   Michael Paul Bowen
                                    Thomas A. Pitta
c/o Deborah N. Williamson                                                     Kasowitz Benson Torres LLC
                                    Emmet, Marvin & Martin, LLP
Dykema Gossett PLLC
112 East Pecan Street, Suite 1800
                                    120 Broadway                              1633 Broadway
San Antonio, Texas 78205            New York, NY 10271                        New York, NY 10019
